ORDER

PER CURIAM.
Appellant, Wilma Wallace (“movant”), appeals the judgment of the Circuit Court of St. Louis County denying her Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant seeks to vacate her convictions and sentences for one count property damage in the first degree, section 569.100 RSMo 1994,1 and one count leaving the scene of a motor vehicle accident, section 577.060. Movant was sentenced as a prior and persistent offender to consecutive terms of seven and eight years of imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.